Citation Nr: 0522618	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
January 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.  The Board first reviewed this claim in November 
2003 and denied the benefit sought.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court) and in August 2004, the Court granted 
a joint motion, vacating the Board's November 2003 decision 
and remanding this matter to the Board to schedule a personal 
hearing for the veteran.  The veteran withdrew his request 
for a personal hearing in May 2005 and this matter is now 
properly before the Board for appellate consideration.

In October 2003, the veteran submitted claims of entitlement 
to service connection for a heart disability and for 
depression.  It does not appear that the RO has adjudicated 
these claims and, as such, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's bilateral pes planus is characterized by 
evidence indicating mild deformity, pain on manipulation of 
the feet, and swelling.




CONCLUSION OF LAW

Criteria for a rating higher than 30 percent for bilateral 
pes planus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (the VCAA) and other applicable laws.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The Court held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, the initial AOJ decision was made in October 
2000, just shortly before the VCAA was enacted, and the VCAA 
notice was first given to the veteran in August 2001.  
Fortunately, the Court acknowledged in Pelegrini that some 
claims were pending at the time the VCAA was enacted and that 
proper notice prior to the initial AOJ decision was 
impossible.  The Court specifically stated in Pelegrini that 
it was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.

The veteran was informed of the requirements of the VCAA in a 
letter dated in August 2001.  Because the letter fully 
provided notice of elements (2) and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
129 (2005).  In addition to the explicit VCAA notice, the 
veteran was advised in the rating decision on appeal, the 
Statement of the Case and the Supplemental Statement of the 
Case as to the specific reasons why his particular claim was 
being denied and the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. 
Section 3.159(b)(1) in the May 2005 Supplemental Statement of 
the Case.  Thus, the Board finds that the notification 
requirements of the VCAA have been satisfied.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters; however, what the VCAA 
seeks to achieve is to give a claimant notice of the elements 
outlined above.  Once that has been done - notwithstanding 
whether it has been done by way of a single notice letter or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the content requirements of a VCAA notice has 
been met, any error in not providing a single notice to the 
veteran covering all content requirements is harmless.  See, 
e.g., 38 C.F.R. § 20.1102; Mayfield, supra.

VA has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining evidence, affording him physical 
examinations, and seeking medical opinions as to the severity 
of the veteran's bilateral foot disability.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran advised VA in 
September 2004 that he had no additional evidence to submit 
to substantiate his claim.

The veteran was afforded the opportunity to testify before an 
RO hearing officer and/or the Board, but declined to do so.  
As noted above, the veteran specifically withdrew his request 
for a hearing in May 2005.  Thus, VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Consequently, the Board finds that the record 
is ready for appellate review.


The veteran asserts that a rating higher than 30 percent 
should be assigned for his bilateral pes planus because he 
experiences severe pain in each foot and is unable to walk 
for extended periods of time.  In support of his claim, he 
submitted a statement from his sister reflecting her 
knowledge of the veteran's daily complaints of foot, ankle 
and back pain; she also stated that the veteran's feet and 
ankles stay swollen about 75 percent of the time.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran receives all of his treatment at VA facilities 
and treatment records show that he has periodic complaints of 
foot pain and is prescribed orthotic shoe inserts that he 
occasionally wears; he uses a cane for ambulation due to knee 
pain.  Treatment records dated in 2001 reveal that the 
veteran has a reduced longitudinal arch in his right foot 
with mild tenderness across the metaphalangeal joints of that 
foot.  There is no evidence of swelling, discoloration or 
lesions with respect to either foot found in the treatment 
records.

It is well-established that the Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).

VA examination reports dated in May 2000 and March 2005 
include the opinion of the examiners that the veteran 
exaggerates his complaints of bilateral foot pain.  The 
examiner in 2005 even went so far as to watch the veteran 
through a window in the VA facility walk normally in the 
parking lot after he had presented for his appointment with a 
severe antalgic gait.  Examination reports dated in May 2000, 
November 2001, and March 2005, however, clearly show that the 
veteran has moderate pes planus of the right foot with 5 
degrees of calcaneal valgus and mild pes planus of the left 
foot with mutual calcaneal valgus.  The examiners found no 
evidence of edema or characteristic callosities, nor evidence 
of Achilles tendon spasm or displacement.  The veteran 
maintained normal dorsiflexion to 10 degrees and normal 
plantar flexion to 35 degrees bilaterally.  X-rays showed no 
significant abnormalities.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's bilateral pes planus has been evaluated under 
38 C.F.R. Section 4.71a, Diagnostic Code 5276, which allows 
for the assignment of a 50 percent rating when there is 
evidence of pronounced bilateral pes planus shown by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo-achilles on manipulation, and no improvement by 
orthopedic shoes or appliances; a 30 percent evaluation when 
there is evidence of bilateral severe pes planus shown by 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities; a 10 percent rating when there is 
evidence of moderate pes planus shown by weight-bearing lines 
over or medial to the great toe, inward bowing of the tendo-
achilles, and pain on manipulation and use of the feet; and, 
a noncompensable evaluation is assigned when there is 
evidence of only mild pes planus with symptoms relieved by 
the use of a built-up shoe or arch support.

Given the evidence as outlined above, the Board finds that 
the assignment of a disability rating greater than the 
currently assigned 30 percent is clearly unwarranted.  The 
Board specifically finds that the 30 percent rating is 
assigned based on evidence of mild deformity, pain on 
manipulation and swelling even though the veteran's 
complaints of pain and swelling have not been objectively 
shown.  There is absolutely no objective medical evidence to 
support the assignment of a higher rating under Diagnostic 
Code 5276 as there is no suggestion of pronounced pes planus 
in either foot.  

Moreover, given the competent medical evidence, the veteran's 
statements and those of his sister are wholly without 
credibility as to the severity of the veteran's symptoms - 
the record does not indicate the severity of pathology as 
alleged by the veteran or his sister.  Indeed, the report of 
the March 2005 VA examination is replete with the physician's 
observations that the veteran is exaggerating his symptoms.  
Caluza, supra.. see 38 C.F.R. § 4.40 (Reports of pain and 
functional loss are to be assessed by evaluation of 
"adequate pathology.").  

The Board also considered criteria for evaluating foot 
disabilities based on limitation of motion because the 
veteran's main complaint is of pain in his feet with limited 
ability to walk.  38 C.F.R. Sections 4.40 and 4.45 require 
the Board to consider a veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, the veteran's 
reports of pain and swelling have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

A review of the medical evidence in conjunction with criteria 
found at 38 C.F.R. Section 4.71a, Diagnostic Codes 5270 and 
5271, reveals that the veteran would only be allowed a 
noncompensable evaluation if limitation of motion diagnostic 
codes were used as he maintains normal dorsiflexion and 
plantar flexion in both ankles.  Additionally, although the 
medical evidence includes statements that all orthopedic 
conditions can cause increased limitation during flare-ups, 
the medical record does not support the assignment of a 
rating higher than 30 percent based solely on the veteran's 
subjective complaints of pain and limitation.  Accordingly, 
the veteran's request for a higher evaluation cannot be 
granted on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of service-connected disability, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings; 
the Board has been similarly unsuccessful.  Specifically, the 
veteran has not required frequent periods of hospitalization 
and his treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by pain and fatigue in one's feet has an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 30 percent schedular evaluation assigned adequately 
reflects the clinically established impairment experienced by 
the veteran and assignment of a higher rating on an 
extraschedular basis would not be appropriate.  Thus, the 
veteran's appeal is denied.


ORDER

A rating higher than 30 percent for bilateral pes planus is 
denied.



	                        
____________________________________________
	VITO CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


